





EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Agreement”) is executed as of
November 12, 2014 (the “Effective Date”) by and between ASHFORD HOSPITALITY
TRUST, INC., a Maryland corporation (“Ashford Trust”), ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a Delaware limited partnership (“Ashford Trust OP”), and
ASHFORD HOSPITALITY ADVISORS LLC, a Delaware limited liability company (“Ashford
LLC”). This Agreement is executed pursuant to, and is expressly made subject to,
the terms and conditions of that certain Separation and Distribution Agreement
(the “Separation and Distribution Agreement”) dated as of October 31, 2014, by
and between Ashford Trust, Ashford OP Limited Partner LLC, a Delaware limited
liability company, Ashford Trust OP, Ashford Inc., a Delaware corporation, and
Ashford LLC, which will effect a spin-off of Ashford Inc. from Ashford Trust
(the “Spin-Off”).
W I T NE S S E T H:
WHEREAS, Ashford Trust and/or Ashford Trust OP are the owners of the right,
title and interest in and to the names, trademarks and service marks set forth
in Exhibit A (together with any name, trademark or service mark that is
derivative of those set forth in Exhibit A, the “Ashford Licensed Marks”).


WHEREAS, Ashford Trust, Ashford Hospitality Prime, Inc., a Maryland corporation
(“Ashford Prime”) and Ashford Hospitality Prime Limited Partnership (“Ashford
Prime OP”), are parties to that certain Licensing Agreement dated November 19,
2013 (as amended through the date hereof, the “Prime Licensing Agreement”),
pursuant to which Ashford Trust granted to Ashford Prime and Ashford Prime OP a
worldwide, non-exclusive, non-transferable (except as set forth in the Prime
Licensing Agreement), non-sublicensable (except as set forth in the Prime
Licensing Agreement), royalty-free, fully paid-up license to use names,
trademarks and service marks set forth (and only as set forth) in Exhibit B (the
“Prime Licensed Marks”);


WHEREAS, pursuant to the Separation and Distribution Agreement and in connection
with the Spin-Off, each of Ashford Trust and Ashford Trust OP desires to
transfer, assign and set over unto Ashford LLC, without recourse or warranty
except as expressly provided in the Separation and Distribution Agreement, all
of such party’s right, title and interest under the Ashford Licensed Marks,
including the Ashford Prime Licensed Marks that are the subject of the Prime
Licensing Agreement, and Ashford LLC desires to assume the rights and
obligations of Ashford Trust with respect to the Ashford Licensed Marks;


WHEREAS, Ashford Trust further desires to transfer, assign and set over unto
Ashford LLC, without recourse or warranty except as expressly provided in the
Separation and Distribution Agreement, all of such party’s right, title and
interest under the Prime Licensing Agreement, and Ashford LLC desires to assume
the rights and obligations of Ashford Trust pursuant to the Prime Licensing
Agreement.






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:


1.Each of Ashford Trust and Ashford Trust OP hereby sells, assigns, transfers,
conveys, and delivers to Ashford LLC, free and clear of any and all liens and
encumbrances, all of such party’s right, title and interest in, to and under the
Ashford Licensed Marks, including, without limitation, all common law rights
associated therewith, any registrations that issue from applications for the
Ashford Licensed Marks, and all corresponding rights that are or may be secured
under the laws of the United States and any other country, now or hereafter
arising or in effect, for Ashford LLC’s own use and enjoyment, and for the use
and enjoyment of Ashford LLC’s successors, assigns and other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by Ashford Trust or Ashford Trust OP if this Assignment had not been
made, together with all rights to sue for past, present or future infringement,
misappropriation, unfair competition, dilution or other violation of the
foregoing, and all rights to recover damages or lost profits in connection
therewith, and all rights corresponding thereto.


2.Ashford LLC hereby accepts all of the right, title and interest of Ashford
Trust and Ashford Trust OP in, to and under the Ashford Licensed Marks.


3.Each of Ashford Trust and Ashford Trust OP authorizes the United States
Commissioner of Patent and Trademarks and the respective official of any other
country in which either Ashford Trust or Ashford Trust OP owns rights in the
Ashford Licensed Marks, to record Ashford LLC as the assignee and owner of the
Ashford Licensed Marks.


4.Ashford Trust hereby sells, transfers, assigns and sets over unto Ashford LLC,
without recourse or warranty except as expressly provided in the Separation and
Distribution Agreement, all of Ashford Trust’s right, title and interest in, to
and under the Prime Licensing Agreement as of the Effective Date.


5.Ashford LLC hereby accepts all of the right, title and interest of Ashford
Trust and Ashford Trust OP in, to and under Prime Licensing Agreement and (a)
assumes and agrees to perform all of the duties, obligations and liabilities of
Ashford Trust accruing under or with respect to the Prime Licensing Agreement
arising from and after the Effective Date, and (b) agrees to indemnify and hold
harmless Ashford Trust and Ashford Trust OP from all loss, cost, liability and
expense as a result of any such duties, obligations and liabilities arising
under the Prime Licensing Agreement from and after the Effective Date. Ashford
Trust agrees to indemnify and hold harmless Ashford LLC from all loss, cost,
liability and expense as a result of any such duties, obligations and
liabilities arising under the Prime Licensing Agreement prior to the Effective
Date.


6.Each of Ashford Trust and Ashford Trust OP covenants with Ashford LLC that
each such assignor will take all such further actions, execute and deliver all
such further documents and do all such other acts and things as Ashford LLC may
reasonably request for the purpose of carrying out the intent of this Agreement.
[Signature Pages Follow]

2



--------------------------------------------------------------------------------




EXECUTED as of the Effective Date.


ASSIGNORS:


ASHFORD HOSPITALITY TRUST, INC.


By: /s/ DAVID A. BROOKS
David A. Brooks
Chief Operating Officer and General Counsel


ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership

By: Ashford OP General Partner LLC, a Delaware limited liability company, its
general partner


By: /s/ DAVID A. BROOKS
David A. Brooks, Vice President




ASSIGNEE:


ASHFORD HOSPITALITY ADVISORS LLC


By :/s/ DAVID A. BROOKS
David A. Brooks
Chief Operating Officer and General Counsel







3



--------------------------------------------------------------------------------




EXHIBIT A
Licensed Marks


ASHFORD INC.
ASHFORD HOSPITALITY ADVISORS
ASHFORD HOSPITALITY TRUST, INC.
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
ASHFORD HOSPITALITY TRUST
ASHFORD TRUST
ASHFORD HOSPITALITY PRIME, INC.
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
ASHFORD HOSPITALITY PRIME
ASHFORD PRIME


[inclogoa01.gif]


[trustlogoa09.gif]


[primelogo.gif]




--------------------------------------------------------------------------------




Exhibit B
Ashford Prime Licensed Marks
ASHFORD HOSPITALITY PRIME, INC.
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
ASHFORD HOSPITALITY PRIME
ASHFORD PRIME
[primelogoa01.gif]

    

